Citation Nr: 1711245	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a right knee disorder

2.  Entitlement to service connection, to include on a secondary basis, for poor bilateral leg circulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Central Office hearing and was scheduled for a hearing in February 2016.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).  

Thereafter, the Board remanded the Veteran's claims in May 2016 for further development.  The claims have been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Right knee osteoarthritis did not originate during service or within a year of discharge therefrom, is not otherwise related to service, is not proximately due to or the result of a service-connected disability, and was not aggravated by a service-connected disability.  

2.  Bilateral lower extremity chronic venous insufficiency did not originate in service, is not otherwise related to service, is not proximately due to or the result of a service-connected disability, and was not aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for chronic venous insufficiency, claimed as a circulation condition, have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded a VA examination in February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, reflects consideration all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  Here, the prior remand directed the AOJ to schedule the Veteran for a VA examination to determine the diagnosis of and etiology for any diagnosed circulatory condition of the lower extremities and a right knee disorder.  The remand also requested records development.  The RO obtained outstanding VA treatment records in June 2016.  In addition, the Veteran was sent a letter asking for any outstanding private treatment records.  A VA Form 21-4142, Authorization and Consent to Release Information, was enclosed with the developmental letter.  Finally, the Veteran presented for VA examinations July 2016.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

	Right knee

The Veteran submitted a claim of entitlement to service connection for right knee disability in September 2009.  He reported that he had been feeling pain in his right knee on a daily basis over the previous three months.  He would often awake to sharp, nagging aches in his knee.  He also described great discomfort when engaging in strenuous activity or staying sedentary.  

With his claim, the Veteran submitted a June 2009 report of an X-ray study of the right knee showing moderate degenerative joint disease of the right knee with joint effusion.  

Interim VA treatment records document complaints of and treatment for the Veteran's right knee disorder.  However, the first VA examination for the Veteran's claim was not conducted until July 2016.  Then, the Veteran was diagnosed with right knee joint osteoarthritis.  The examiner conducted an in-person examination and reviewed the medical record.  In the opinion section, the examiner opined that right knee osteoarthritis was less likely than not caused by or a result of service.  In addition, the examiner opined that the Veteran's right knee osteoarthritis was less likely than not proximately due to or the result of a service-connected condition.  Finally, the examiner opined that the Veteran's right knee osteoarthritis clearly and unmistakably was not aggravated beyond its natural progression by an in-service event, injury, or illness.  This third opinion seems to have been provided in answer to the question of whether the Veteran's right knee osteoarthritis has been aggravated by a service-connected condition.

In the rationale portion of his opinion, the examiner noted that the Veteran's osteoarthritis is due to obesity, not the Veteran's service-connected diabetes, coronary artery disease, or hypertension.  Further, osteoarthritis is aggravated by obesity and prolonged periods of standing, not service or service-connected conditions.  The examiner later noted that osteoarthritis is the most common disorder of the joints.  It results from mechanical abnormalities of the joint which cause degradation of the joint cartilage and subchondral bone.  With loss of cartilage, there may be bony overgrowth which can affect joint motion and produce deformity.  The single greatest risk factor for osteoarthritis, noted the examiner, is age.  Radiographic evidence of the disease is found in 30 percent of individuals aged from 45 to 65 years old and in 80 percent of individuals aged 80 years or older.  The examiner also noted that there is an increased risk for osteoarthritis with increasing age and obesity.  

Noting that the Veteran is 70 years old and obese, the examiner opined that obesity and age likely caused the osteoarthritis and aggravated it, not service or a service-connected condition.  In providing his opinion, the examiner acknowledged the Veteran's contention that diabetes caused his osteoarthritis.  However, the examiner dismissed the statement as a lay statement.  

After a thorough review of the record, the Board finds that service connection for a right knee disorder is not warranted.  Initially, the Board notes that the Veteran has met the first element of service connection, as the evidence clearly shows he has degenerative osteoarthritis of the right knee. However, the competent and probative evidence of record does not show that this conditionis related to his active service or to any service-connected disorders.

In making this determination, the Board finds the July 2016 VA medical opinion to be particularly probative.  The VA examiner demonstrated a thorough review and knowledge of the Veteran's medical history, examined diagnostic tests, and provided an adequate rationale based on the review of all medical data of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The examiner found that the Veteran's osteoarthritis was not related to service.  The examiner also denied any causative, to include aggravating, relationship between the Veteran's right knee disability and his service-connected diabetes, coronary artery disease, and hypertension.  The Board finds these opinions to be the most probative evidence of record as to the Veteran's direct and secondary claims of entitlement. Specifically, the Board focuses on the examiner's rationale attributing the Veteran's right knee symptoms to other risk factors present in the Veteran's life.  

To the extent that the Veteran attributes his right knee disorder to his service-connected conditions, the Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of right knee osteoarthritis is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report knee pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his right knee disorder was caused are not competent evidence as to a nexus.  Regardless, the lay statements are outweighed by the competent and probative evidence of record.  

Based on the above discussion, the Board finds that the Veteran's claim for service connection must be denied on direct and secondary theories of entitlement.  Additionally, there has been no showing that the Veteran developed arthritis of the right knee within one year of his separation from active service, which was in September 1969.  Thus, the Veteran's claim of entitlement to service connection for a right knee disorder must be denied on a presumed basis as well.  See 38 C.F.R. § 3.307, 3.309.

Because there has not been a showing that the Veteran's right knee osteoarthritis is related to service or to any service-connected disabilities, and because the Veteran's the condition did not manifest to a compensable degree within one year of separation from active service, the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Vascular disease of the lower extremities

The Veteran submitted a claim of entitlement to service connection for a bilateral lower extremity circulation condition in September 2009.  Bilateral leg circulation problems were claimed as secondary to the Veteran's service-connected diabetes mellitus, type II and coronary artery disease.  

VA treatment records show testing results from a lower arterial Doppler examination conducted in October 2009.  The test was negative for arterial insufficiency bilaterally.  

In a March 2010 VA examination for diabetes, the Veteran denied symptoms of peripheral vascular disease.  However, the examiner did identify peripheral neuropathic symptoms such as paresthesias, loss of sensation, and dysesthesia in both feet.  

VA treatment records from July 2014 show a diabetic foot examination that revealed normal circulation. 

Pursuant to the Board's May 2016 remand, the Veteran presented for an examination for his claim in July 2016.  He was not diagnosed with arterial vascular disease.  However, the examiner diagnosed chronic venous insufficiency, with the date of diagnosis being in the 2000s.  The examiner also diagnosed varicose veins in the bilateral lower extremities.  Symptoms present were asymptomatic palpable varicose veins, and aching in both legs after prolonged standing and walking.  Symptoms were relieved by elevation and compression hosiery.  In the opinion portion of the report, the examiner opined that the Veteran did not have arterial insufficiency.  However, the Veteran did have chronic venous insufficiency, as earlier diagnosed.  The examiner opined that bilateral leg chronic venous insufficiency is less likely than not caused by or a result of the Veteran's service.  In addition, the examiner opined that the condition was less likely than not proximately due to or the result of a service-connected condition.  Finally, the examiner opined that the Veteran's bilateral leg chronic venous insufficiency clearly and unmistakably was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As with this examiner's opinion for the Veteran's right knee disorder, this third opinion seems to have been provided in answer to the question of whether the Veteran's bilateral leg chronic venous insufficiency has been aggravated by a service-connected condition.  Before elaborating, the examiner noted that chronic venous insufficiency was due to obesity, not diabetes, coronary artery disease, or hypertension.  The condition was also aggravated by obesity and prolonged periods of standing, not any service-connected conditions or service.  

The examiner noted that chronic venous insufficiency is a condition that occurs when the venous wall and/or valves in the leg veins are not working effectively, making it difficult for blood to return to the heart from the legs.  The condition would cause blood to "pool" or collect in the veins, this pooling being called stasis.  Risks for chronic venous insufficiency were listed as deep vein thrombosis, varicose veins, obesity, pregnancy, and inactivity.  The examiner noted that diabetes was not listed as a risk factor and that obesity was.  Factors that appeared to predispose patients to chronic venous insufficiency were being overweight, physically inactive, and smoking.  Age and family history of venous disease were also listed.  

After a thorough review of the record, the Board finds that service connection for chronic venous insufficiency of the lower extremities is not warranted.  Initially, the Board notes that the Veteran has met the first element of service connection, as the evidence clearly shows he has chronic venous insufficiency of the lower extremities and not peripheral vascular disease.  However, the competent and probative evidence of record does not show that this condition is related to his active service or to any service-connected disabilities.

In making this determination, the Board finds the July 2016 VA medical opinion to be particularly probative.  The VA examiner demonstrated a thorough review and knowledge of the Veteran's medical history, examined diagnostic tests, and provided an adequate rationale based on the review of all medical data of record. Nieves-Rodriguez v. Peake, 22 Vet. App. at 303.  The examiner found that the Veteran's chronic venous insufficiency was not related to service.  The examiner also denied any secondary relationship between the Veteran's chronic venous insufficiency and his service-connected diabetes, coronary artery disease, and hypertension.  The Board finds these opinions to be the most probative evidence of record as to the Veteran's direct and secondary claims of entitlement.  Specifically, the Board focuses on the examiner's rationale attributing the Veteran's chronic venous insufficiency of the lower extremities to other risk factors present in the Veteran's life.  

To the extent that the Veteran or his family members attribute his diagnosed disorder to his service-connected conditions, the Board finds the statements not competent for this purpose.  In the instant case, the question of the cause of chronic venous insufficiency is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report leg pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the lay statements as to how his venous insufficiency was caused are not competent evidence as to a nexus.  See, Davidson, Jandreau, and Layno.   Regardless, the lay statements are outweighed by the competent and probative evidence of record.  

Based on the above discussion, the Board finds that the Veteran's claim for service connection must be denied on direct and secondary theories of entitlement.  Because there has not been a showing that the Veteran's chronic venous insufficiency is related to service or to any service-connected disabilities, the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for right knee osteoarthritis is denied.  

Service connection for chronic venous insufficiency is denied. 


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


